Judgment, Supreme Court, New York County (Joan Madden, J), entered July 9, 2003, which, to the extent appealed from, awarded plaintiff damages in the principal amount of $60,000, comprised of $10,000 for past pain and suffering, $20,000 for future pain and suffering, and $30,000 for future medical ex*137penses, unanimously modified, on the law, the facts and in the exercise of discretion, to vacate the award for future pain and suffering and remand the matter for a new trial on that issue alone, and otherwise affirmed, without costs, unless defendants, within 20 days of service of a copy of this order with notice of entry, stipulate to increase the amount of the award for future pain and suffering to $75,000, and to the entry of an amended judgment in accordance therewith.
The jury’s verdict on damages for future pain and suffering deviated materially from what is reasonable compensation under the circumstances, where plaintiff suffered a herniated and bulging disc with cord impingement and a tear of the glenoid labrum in the shoulder, which injuries will require two future surgeries, and where the award was to cover 36 years, plaintiffs remaining life expectancy.
In light of the foregoing, we decline to address the argument raised in plaintiff’s supplemental brief. Concur—Tom, J.P., Andrias, Sullivan and Lerner, JJ.